“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]). The petitioner has failed to demonstrate a clear legal right to the relief sought (see Matter of Brine v Dubinsky, 115 Misc 2d 572, 574 [1982]).
The petitioner’s remaining contentions are without merit.
Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding. Covello, J.E, Lott, Roman and Miller, JJ., concur.